DETAILED ACTION
Status of the Application
	Claims 55, 57-80, 83-87 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 55, 57-58, 62-68, 70-74, 80, cancellation of claims 56, 81-82, addition of claims 85-87, and amendments to the specification, as submitted in a communication filed on 12/24/2020, are acknowledged.
New claims 85-87 are directed in part to the elected invention. Claims 80, 83-84 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 55, 57-79, 85-87 are at issue and will be examined to the extent they encompass the elected invention. 
On 1/12/2021, the Examiner contacted Mr. Mark Hayman to propose an Examiner’s amendment to place the application in condition for allowance.  During this conversation, it became apparent to the Examiner that T-cells that express the human wild type D1L3 gene would produce an enzyme that will be cleaved within the C-terminal basic domain, thus secreting a D1L3 enzyme with a truncation at the C-terminal basic domain.  Consistent with this fact, the Examiner proposed including limitations to the polynucleotide in independent claim 55  to ensure that the polynucleotide required in claim 55 would not be the wild-type D1L3 gene, which is taught by the prior art.  No agreement was reached.  Upon further consideration and in view of the ability of T-cells to secrete a truncated enzyme, new rejections are hereby introduced.
It is noted that the Examiner mistakenly referred to the teachings of US Publication No. 2004/0138156 as those by Schreiber et al. instead of Schneider et al.  The Examiner regrets any confusion this typographical error may have caused. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Specification
The previous objection to the title of the invention is hereby withdrawn by virtue of Applicant’s amendment.

Claim Objections
Claim 55 is objected to due to the recitation of “or amino acids 21 to 252 of SEQ ID NO: 5, the polynucleotide being mRNA, or DNA operably linked to the promoter so as to express and secrete the D1L3 enzyme, wherein the secreted…enzyme is a ……partial truncation of the C-terminal basic domain and having…activity”.   To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “or amino acids 21 to 252 of SEQ ID NO: 5, wherein  the polynucleotide is mRNA or DNA operably linked to a promoter, wherein the isolated T cells secrete the DIL3 enzyme,  and wherein the secreted D1L3 enzyme …has a partial or full truncation of the C-terminal basic domain and has ….degrading activity”.  Appropriate correction is required.
Claim 66 is objected to due to the recitation of “wherein the polynucleotide encodes a D1L3 enzyme ….having an inactivation of one or more of the …..NLS1 and NLS2”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…wherein the D1L3 enzyme has a modification to inactivate at least one nuclear localization site, wherein said nuclear localization site corresponds to the nuclear localization sites NLS1 or NLS2 of the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5”.  Appropriate correction is required. 
Claim 67 is objected to due to the recitation of “…wherein the D1L3 enzyme…includes one or more amino acid substitutions and/or deletions within the nuclear localization sites NLS1 and/or NLS2”. To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the D1L3 enzyme comprises one or more amino acid substitutions and/or deletions at positions corresponding to positions within the nuclear localization sites NLS1 and/or NLS2 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 55, 57-79, 85-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claims 55, 57-58, 63-68, 70 (claims 59-62, 69, 71-79, 85-87 dependent thereon) are indefinite in the recitation of “variant” for the following reason.   There is no indication as to which is the reference enzyme from which the DIL3 enzyme derives (i.e., variant of what?).  For examination purposes, no patentable weight will be given to the term “variant” and it will be assumed that the claims simply refer to a D1L3 enzyme.  Correction is required. 
Claim 58 is indefinite in the recitation of “wherein the secreted DIL3 enzyme variant includes enzymes having truncations of one or more of: amino acid K291 to amino acid S305, amino acid K292 to amino acid S305, and amino acid S293 to amino acid S305 with respect to SEQ ID NO: 4”.   The term is unclear because the D1L3 enzyme variant requires truncations of amino acids that belong to the polypeptide of SEQ ID NO: 4.  If the intended limitation is a DIL3 enzyme that lacks the amino acid sequence of residues X-Y of SEQ ID NO: 4 at the C-terminal basic domain, the claim should be amended to recite “…. method of claim 57, wherein the C-terminal basic domain of the secreted D1L3 enzyme lacks the amino acid sequence of (i) residues 291-305 of SEQ ID NO:4, (ii) residues 292-305 of SEQ ID NO:4, or (iii) residues 293-305 of SEQ ID NO:4. Correction is required. 
Claim 70 is indefinite in the recitation of “the D1L3 protein” because there is no antecedent basis for the D1L3 protein.  If the intended term is “the D1L3 enzyme”, the claim should be amended to recite “wherein the carrier protein is fused to the N-terminus of the DIL3 enzyme through a flexible or cleavable linker”. Correction is required.  
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 55-79 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  In view of Applicant’s amendments, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103 (AIA )
Claims 55, 59-63, 71-79 were rejected under 35 U.S.C. 103 as being unpatentable over Ostergard et al. (WO 2018/064681 published 4/5/2018 from PCT/US2017/054799 filed 10/2/2017) as evidenced by Rodriguez et al. (GenBank accession number Q13609 9/27/2017) in view of Schneider et al. (US Publication No. 2004/0138156 published 7/15/2004; cited in the IDS) and Jimenez-Alcazar et al. (Science 358:1202-1206, 12/1/2017; cited in the IDS). In view of the fact that T-cells that express the human wild type D1L3 enzyme would cleave the human wild type D1L3 enzyme within the C-terminal basic domain, thus secreting a D1L3 enzyme with a truncation at the C-terminal basic domain, and the addition of supporting references, this rejection is hereby withdrawn.  A new rejection that includes the previously cited references follows.
Claims 55, 57-67, 71-79, 85-87  are rejected under 35 U.S.C. 103 as being unpatentable over Ostergard et al. (WO 2018/064681 published 4/5/2018 from PCT/US2017/054799 filed 10/2/2017) as evidenced by Ensembl (ID number ENSG00000163687, release 102, November 2020),  in view of Schneider et al. (US Publication No. 2004/0138156 published 7/15/2004; cited in the IDS) and Jimenez-Alcazar et al. (Science 358:1202-1206, 12/1/2017; cited in the IDS).
Ostergard et al. teach a method of treating a disease or disorder caused by a lack of an activity or an insufficient amount of a secreted protein by administering to a subject T-cells that have been genetically modified to produce said therapeutic protein that is secreted, wherein said T-cells are ex vivo or in vitro (pages 86-87, paragraph [097]).  Ostergard et al. teach T-cells that have been genetically modified to produce the human DIL3 enzyme by introducing the human gene encoding said enzyme (page 145, paragraph [0241]; page 166, second to last line, DNASE1L3, Ensembl ID ENSG00000163687).  According to Ensembl, the DNASE1L3 gene having the ID ENSG00000163687 has several transcripts (splice variants) including DNASE1L3-201, DNASE1L3-207 and DNASE1L3-203.  See attached entry for Ensembl ID ENSG00000163687, particularly the information indicated by arrows.  DNASE1L3-201 encodes a protein that comprises 305 amino acids and it is identical to the polypeptide of SEQ ID NO: 4.   DNASE1L3-207 encodes a protein that comprises 275 amino acids and it is identical to the polypeptide of SEQ ID NO: 5.  DNASE1L3-203 encodes a protein that comprises 157 amino acids and it is identical to the polypeptide of SEQ ID NO: 4 except that lacks amino acids 158-305 of SEQ ID NO: 4.  See alignments below.  According to the specification, the basic domain consists of the last 23 amino acids of the C-terminus of the polypeptide of SEQ ID NO: 4 (amino acids 283-305; page 2) and contains a nuclear localization signal  (NLS) between amino acids 286-302 of the polypeptide of SEQ ID NO: 4 (page 31).  Therefore, it follows that the human D1L3 gene in the T-cells of Ostergard et al. encodes not only the polypeptides of SEQ ID NO: 4 and 5 but it also encodes a D1L3 protein (DNASE1L3-203)  that lacks the C-terminal basic domain and a nuclear localization signal (NLS2)  by virtue of lacking amino acids 158-305 of SEQ ID NO: 4 (deletion/inactivation of  NLS2).  
Ostergard et al. teach CAR T-cells (page 93, paragraph [0120]), central and effector T-cells (page 21, paragraph [0023]; page 60, paragraph [0056]), and terminally differentiated T-cells (page 93, paragraph [0120]).    Ostergard et al. teach producing the genetically modified T-cells by introducing the nucleic acid encoding the therapeutic protein by a viral vector (page 245, claim 46; page 42, paragraph [045]).  Ostergard et al. teach producing the genetically modified T-cells by introducing an mRNA vector encoding the therapeutic protein (page 246, claim 52).  Ostergard et al. teach producing the genetically modified T-cells by introducing the nucleic acid encoding therapeutic protein by CRISPR-Cas9 (page 246, claim 58; page 58, paragraph [051]), by TALENs and zinc finger nucleases (page 59, paragraph [051]).   The specification of the instant application asserts that T-cells that express the  human D1L3 same human D1L3 gene would also secrete D1L3  proteins that comprise all  of SEQ ID NO: 4 or SEQ ID NO: 5 except for at least 5 or at least 12 amino acids of the C-terminus (truncations).  This will include D1L3 proteins that lack amino acids 292-305 of SEQ ID NO: 4 (K291/K292), and have deletions within the nuclear localization site NLS2 (inactive NLS2; between amino acids 286-302 of the polypeptide of SEQ ID NO: 4). 
Schneider et al. teach a method for treating lupus in a mammal by increasing the activity of DIL3 (page 40, claims 10-11) and a method of destroying membrane bound, micellar bound or pathogenic encapsulated DNA by administering the DIL3 enzyme, wherein the DNA is from oncogenic/mutagenic DNA in apoptotic debris (page 40, claims 13-14, 16).  Schneider et al. teach that D1L3 can protect cellular genomes from “autotransfection” which could lead to oncogenesis (page 3, paragraph [0020]).  Schneider et al. teach that increasing D1L3 expression can be useful in resisting oncogenic diseases by targeting nucleosomal DNA (page 4, paragraph [0031]).  Schneider et al. teach that increasing D1L3 activity would enhance destruction of endogenous DNA, thus providing a treatment for oncogenic diseases (page 1, paragraph [003]); page 10, paragraph [0083]) Jimenez-Alcazar et al. teach that DNase1 and DNase1L3 degrade intravascular neutrophil extracellular traps (NETs), which are made of chromatin (DNA filaments with histones) and enzymes that immobilize neutralize bacteria  (page 1).  Jimenez-Alcazar et al. teach that in the absence of DNase1 and DNase1L3, intravascular NETs form clots that obstruct blood vessels and cause organ damage (Abstract).  Jimenez-Alcazar et al. teach that NETs are frequently associated with inflammatory or ischemic organ damage and the therapeutic infusion of DNases limits host injury (page 1, middle column). Jimenez-Alcazar et al. teach that acquired and genetic defects in DNase1 and DNase1L3 may delay the degradation of NETs and precipitate disease and that mutations in DNase1 and DNase1L3 are associated with systemic lupus erythematosus (SLE), which is an 
Claims 55, 57-67, 71-79, 85-87  are directed in part to a method for treating a subject in need of extracellular chromatin degradation, wherein  the method comprises administering a composition comprising isolated T cells to the subject, wherein the isolated T cells have been modified in vitro to express a heterologous polynucleotide encoding a DNASEI-LIKE 3 (D1L3) enzyme, wherein the D1L3 enzyme comprises an amino acid sequence that has 100% sequence identity to amino acids 21 to 282 of SEQ ID NO: 4 or amino acids 21 to 252 of SEQ ID NO: 5, wherein the polynucleotide is mRNA or DNA operably linked to a promoter, wherein the polynucleotide is introduced to the cell using a viral vector, CRISPR-Cas9, zinc finger nucleases, or TALENS, wherein the T-cells are CAR T-cells, central memory T-cells, effector memory T-cells, or terminally differentiated T-cells, wherein the extracellular chromatin comprises extracellular traps or neutrophil extracellular traps, wherein the subject is at risk of vascular occlusions, wherein the extracellular chromatin comprises chromatin released by cancer cells, wherein the subject may have a loss of function mutation in a DIL3 gene, and wherein the subject may have a condition selected from an autoimmune disease, thrombosis or vascular occlusion, inflammatory reaction, inflammatory diseases or cancer, including subjects with leukemia, solid tumors or metastasis, wherein the secreted D1L3 enzyme has (i) a partial truncation of the C-terminal basic domain,  (ii) lacks at least 12 amino acids of the C-terminal basic domain, or (iii) a C-terminal basic domain that lacks the amino acid sequence of residues 291-305 of SEQ ID NO: 4, residues 292-305 of SEQ ID NO: 4 or 293-305 of SEQ ID NO: 4, and wherein the polynucleotide (a) encodes a D1L3 enzyme that lacks at least five amino acids of the C-terminal basic domain and has an inactive nuclear localization site NLS2, or (b) encodes a D1L3 enzyme that has a deletion within NLS2.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Ostergard et al. with patients in need of extracellular prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Query  = Q13609-1; DNASE1L3-201 
Sbjct  = SEQ ID NO: 4

NW Score	Identities	Positives	Gaps
1579	       305/305(100%)	305/305(100%)	0/305(0%)

Query  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI  60
            MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI
Sbjct  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI  60


            KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH
Sbjct  61   KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH  120

Query  121  DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK  180
            DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK
Sbjct  121  DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK  180

Query  181  AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  240
            AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG
Sbjct  181  AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  240

Query  241  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT  300
            QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT
Sbjct  241  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT  300

Query  301  KSKRS  305
            KSKRS
Sbjct  301  KSKRS  305


Query  = Q13609-2; DNASE1L3-207 
Sbjct  = SEQ ID NO: 5

NW Score	Identities	Positives	Gaps
1422	      275/275(100%)	275/275(100%)	0/275(0%)

Query  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI  60
            MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI
Sbjct  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI  60

Query  61   KDSNNRICPILMEKLNREKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFV  120
            KDSNNRICPILMEKLNREKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFV
Sbjct  61   KDSNNRICPILMEKLNREKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFV  120

Query  121  IIPLHTTPETSVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTD  180
            IIPLHTTPETSVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTD
Sbjct  121  IIPLHTTPETSVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTD  180

Query  181  PRFVWLIGDQEDTTVKKSTNCAYDRIVLRGQEIVSSVVPKSNSVFDFQKAYKLTEEEALD  240
            PRFVWLIGDQEDTTVKKSTNCAYDRIVLRGQEIVSSVVPKSNSVFDFQKAYKLTEEEALD
Sbjct  181  PRFVWLIGDQEDTTVKKSTNCAYDRIVLRGQEIVSSVVPKSNSVFDFQKAYKLTEEEALD  240

Query  241  VSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS  275
            VSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS
Sbjct  241  VSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS  275


Query  = C9J9N0; DNASE1L3-203 
Sbjct  = SEQ ID NO: 4

NW Score	Identities	Positives	Gaps
503	       157/305(51%)   157/305(51%)    0/305(0%)

Query  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI  60
            MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI
Sbjct  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI  60

Query  61   KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH  120
            KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH
Sbjct  61   KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH  120

Query  121  DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTT                         157
            DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTT                       
Sbjct  121  DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK  180

Sbjct  181  AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  240

Sbjct  241  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT  300

Sbjct  301  KSKRS  305


Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergard et al. (WO 2018/064681 published 4/5/2018 from PCT/US2017/054799 filed 10/2/2017) as evidenced by Ensembl (ID number ENSG00000163687, release 102, November 2020),  in view of Schneider et al. (US Publication No. 2004/0138156 published 7/15/2004; cited in the IDS), Jimenez-Alcazar et al. (Science 358:1202-1206, 12/1/2017; cited in the IDS), and further in view of Posada et al. (US Publication No. 2016/0251638 published 9/1/2016; cited in the IDS).
The teachings of Ostergard et al., Ensembl, Schneider et al. and Jimenez-Alcazar et al. have been discussed above. Posada et al. teach fusion proteins for therapeutic use, wherein said fusion proteins comprise nucleases and albumin (Abstract; page 81, claims 1, 3, 4). Posada et al. teach that these fusion proteins (called hybrid nuclease-albumin fusions) have increased serum half-life relative to the nuclease alone (page 1, paragraph [0003]).  Posada et al. teach that the hybrids comprise linkers joining the nuclease to the albumin (page 1, paragraph [0004]) and that their hybrids comprise human DNASE1-like 3 (SEQ ID NO: 70; page 10, paragraph [0117]).  The DNASE1-like 3 of SEQ ID NO: 70 taught by Posada et al. consists of amino acids 21-305 of SEQ ID NO: 4 (page 51, Table 1, last entry).  See alignment above.  Posada et al. teach a fusion protein that comprises albumin linked to a DNase with a linker joining the C-terminus of albumin to the N-terminus of the DNase (Figure 1B, arrangement 318).  Posada et al. do not teach T-cells or a method that requires T-cells that express a  DNASE1-like 3 protein. 
Claims 68-70 are directed in part to the method of claim 55 as described above, wherein the D1L3 is fused to albumin through a peptide linker, wherein the albumin is linked to the N-terminus of the D1L3 enzyme.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add albumin to the D1L3 enzyme in the method of Ostergard et al., Schneider et al. and Jimenez-Alcazar et al. A person of ordinary skill in the art is motivated to further add albumin to the D1L3 enzyme for the benefit of increasing the serum half-life of the D1L3 enzyme prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Query_1 = SEQ ID NO:70 of US Publication No. 2016/0251638
Query_2 = SEQ ID NO:4
		
Query_1  1    --------------------MRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEIKDSNNRICPILMEKLNRNSR  
Query_2  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEIKDSNNRICPILMEKLNRNSR  

Query_1  61   RGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPET  
Query_2  81   RGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPET  

Query_1  141  SVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  
Query_2  161  SVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  

Query_1  221  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS  285
Query_2  241  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS  305


Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 14, 2021